DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14, 16-17 in the reply filed on 1/19/2022 is acknowledged.
Applicant’s election without traverse of 
(i) PRX-P4-003 of claim 9 having the structure: 

    PNG
    media_image1.png
    212
    432
    media_image1.png
    Greyscale

(see also claim 11 and Figures 1-4);
(ii) claim 16 reads on the elected compound, elected under (i); and
(iii) suspension solution,
in the reply filed on 1/19/2022 is acknowledged.
Claims 18-20 & 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without1/19/2022.
Claims 2, 10, 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/19/2022.
Regarding the elected compound (i) PRX-P4-003, the Examiner notes the rationale for lack of inventive step, where claims indicated to be obvious include claim 11, which is set forth in the Incoming Written Opinion of the PCT filed in the parent Application No. 15/758,466:

    PNG
    media_image2.png
    58
    792
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    131
    805
    media_image3.png
    Greyscale

Review of the instant data of Figure 4 displays substantially higher Cmax and AUC of the compound for oral administration of both the 10 mg/kg PRX-74-003 and 5 mg/kg PRX-P4-003, relative to oral administration of the parent compound, 5 mg/kg PRX-002.  By the Examiner’s calculation 10mg/kg PRX-P4-003 (MW 555.83) corresponds to 18 μmol/kg; 5 mg/kg of PRX-P4-003 corresponds to 9 μmol/kg, whereas 5 mg/kg PRX-002 (MW 215.33) corresponds to the higher 23 μmol/kg.  Thus, for lower mole amounts the PRX-P4-003 results in higher Cmax and AUC (considering mole basis) of the parent compound, compared to the parent compound PRX-002. This is not predicted based on Katz in view of Kempharm.  Accordingly, this rejection basis is overcome by the instant data of Figure 4, establishing superior, unexpected results that overcome the potential obviousness basis.


    PNG
    media_image4.png
    62
    143
    media_image4.png
    Greyscale

(i.e., the same prodrug moiety present in the elected compound) [0079], Table 1.  This moiety is used as pro-drug on a series of compounds of Table 4: 8, 29, 38, 44, 50 and 131.  Similar moieties (slight variation in C chain length) are used in examples: Compounds 56, 111 & 112:

    PNG
    media_image5.png
    129
    315
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    128
    324
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    125
    315
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    314
    415
    media_image8.png
    Greyscale

The largest increase appears to be for 111, a 1 C difference from that of the instant elected compound. Based on this evidence, the increase in AUC for PRX-P4-003 appears to be a recognized outcome of this pro-drug moiety in the prior art; thus, the demonstration of increased AUC does not render the compound free of the prior art, when Blumberg is taken into consideration.
However, Blumberg does not predict the higher Cmax demonstrated for PRX-P4-003.  Thus, the alternate potential obviousness basis is still overcome by unexpected higher Cmax values demonstrated in Figure 4.
Accordingly, no applicable prior art was identified for the elected compound, of claim 11.  The search and examination has been expanded to the compounds cited in the prior art cited below.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: Tables 39.6, 39.7 and 39.9, 39.26, 39.27, 39.28, 39.29 are not legible.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9, 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for prodrug compositions of the following 8 disclosed compound containing compositions:
PRX-P4-002 (N-(Decanoyloxy-methoxycarbonyl) prodrug moiety)

    PNG
    media_image9.png
    201
    526
    media_image9.png
    Greyscale

Applicant elected PRX-P4-003 N-(Octadecanoyloxy-methoxycarbonyl)- prodrug moiety)

    PNG
    media_image10.png
    139
    540
    media_image10.png
    Greyscale

PRX-P5-002 (N-(1-Decanoyloxy-ethoxycarbonyl) prodrug moiety)

    PNG
    media_image11.png
    198
    524
    media_image11.png
    Greyscale

PRX-P5-006 (N-(1-Octadecanoyloxy-ethoxycarbonyl) prodrug moiety

    PNG
    media_image12.png
    141
    540
    media_image12.png
    Greyscale

PRX-P5-007 (N-(1-(2,2-Dimethylpropionyloxy)ethoxycarbonyl) prodrug moiety

    PNG
    media_image13.png
    229
    300
    media_image13.png
    Greyscale



    PNG
    media_image14.png
    138
    500
    media_image14.png
    Greyscale

PRX-P6-006 (N-(Alanyl-glycyl) prodrug moiety

    PNG
    media_image15.png
    235
    288
    media_image15.png
    Greyscale

PRX-P6-011 (N-(Valyl-valyl) prodrug moiety)

    PNG
    media_image16.png
    252
    290
    media_image16.png
    Greyscale

does not reasonably provide enablement for the following compounds of the examples:
PRX-P1-005 (N-lysyl moiety), 

    PNG
    media_image17.png
    238
    324
    media_image17.png
    Greyscale

PRX-P1-013 (N-phenylalanyl moiety), 

    PNG
    media_image18.png
    250
    267
    media_image18.png
    Greyscale

PRX-P5-011 (N-(1-octadecanoyloxy-ethoxycarbonyl) moiety), 

    PNG
    media_image19.png
    143
    582
    media_image19.png
    Greyscale

PRX-P6-005 (N-alanyl-glycyl moiety).  

    PNG
    media_image20.png
    312
    345
    media_image20.png
    Greyscale

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
The Examiner notes that compounds PRX-P4-002, PRX-P4-003, PRX-P5-002, PRX-P5-006, PRX-P5-007 encompass a subset of formula I, where Y is -C(O)X; X is -O(CH2)OR3 or -O(CH2(Me))OR3, where R3 is a linear C10-C18 alkanoyl, or 2,2-dimethyl-propanoyl (a branched C4 alkanoyl).  PRX-P6-006 and PRX-P6-011 encompass two species, the subject matter of Y=(A)n where (A)n is a peptide of N-(Alanyl-glycyl) or N-
PRX-P5-011 demonstrates that where Y is -C(O)X; X is -O(CH2)OR3 or -O(CH (Me))OR3, where R3 is extended to a linear C20 alkanoyl, the claimed compound “Prodrug” is not enabled. 
PRX-P1-005 demonstrates where X=(A)n, where (A)n is a single n-lysyl (n=1); PRX-P1-013 and PRX-P6-005 demonstrates where X=(A)n, where (A)n is either of N-phenylalanyl moiety or N-alanyl-glycyl (n=2) the claimed compound “Prodrug” are not enabled.  
It is not possible to know, outside of the limited boundaries of enabled subject matter, which moieties will function as a prodrug moiety.
Applicant claims a series of “prodrug compositions that comprise at least one conjugate of N-ethyl-3-phenylbicyclo[2.2.1]heptan-2-amine or any of its stereoisomers wherein the conjugate is of formula (I):

    PNG
    media_image21.png
    220
    181
    media_image21.png
    Greyscale


The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the application coupled with information known in the art without undue experimentation  (United States v. Telectronics, Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)).  Whether undue experimentation is needed is not based on a Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  These factors include the following:
a) Breadth of the claims.  Claim 1 is extremely broad in terms of the number of unique compounds embraced; for instance, while there are 8 X moieties, each of R1 and R3 encompass an enormous number of possible choices, each in the hundreds of millions/billions of isomers (for instance, C28H58 , the longest alkyl chain embraced by C1-C26 alkanoyl) is known to have over 617 million unique isomers and over 20 billion unique stereoisomers are encompassed (https://www.wikiwand.com/en/List_of_straight-chain_alkanes; accessed 3/11/2022), clearly too many to even count in a lifetime, let alone, synthesize (these numbers are in far excess of the current known number of unique small molecule compounds by Chemical Abstracts, in excess of 30 million). Starting at C16 and C17, some isomers are unstable, and cannot be made (Isomer Count (cam.ac.uk); accessed 3/11/2022). For C1-C28 alkanols, the number is unique isomers/stereoisomers for C1 + C2 + C3 +…+ C27 + C28, approaching 1 billion isomers, and many more billions of stereoisomers.  This is prior to consideration of any substitutions; when unlimited substitutions are encompassed, the number of possible numbers of compounds escalates to an uncountable number. Clearly the number of compounds embraced has astronomical unique numbers.
b) Nature of the invention.  The invention involves compounds which are prodrugs.  As defined in the specification, the term “prodrug” generally refers to a compound, which is pharmaceutically acceptable and upon administration is converted to a desired active compound, here fencamfamine.  Removal of the Y moiety of formula (I) as defined 
c) State of the prior art.  The art in the field of prodrugs of fencamfamine, with structures of formula (I), is limited.  While some prodrug moieties have been published for other active compounds (see for instance, Blumberg et al. (US 2013/0184265 A1; 2013)), it is not clear whether these prodrug moieties as Y will function to release fencamfamine in vivo, prior to making and testing (Blumberg has testing of only 3 compounds; thus, the prodrug moieties of these compounds, which are closely related), provides only limited evidence about prodrug efficacy for a few moieties.
d) Level of one of ordinary skill.  The level of skill in the art is high in the area of synthetic chemistry; while some approaches are putative for making prodrugs, excepting for simple pro-drug moieties, the more complicated pro-drug moieties claimed here may or may not function as prodrugs; the skill of predicting which is not a level of high skill, but requires trial and error, synthesizing each compounds, then testing in animal or human models to evaluate release of the parent compound.
e) Level of predictability in the art.  The art in the field of preparing pro-drugs of a compound such as fencamfamine is considered unpredictable, in the absence of a showing that a given compound or similar compound functions to release fencamfamine in vivo.
f) Amount of guidance presented by applicant.  Applicant presents testing of 12 alleged “prodrug” compounds.  8 of these, which have closely related structures, are reported to function as prodrugs, releasing fencamfamine in vivo.  4 other compounds, falling within the scope of the claims, do not release fencamfamine in vivo, and clearly do not satisfy the definition of prodrug compounds (these compounds fall within the scope of instant claims.  Beyond the enabled subject matter discussed above/followin, it is not really clear which compounds will function as prodrugs, prior to making and testing.
2)OR3 or -O(CH2(Me))OR3, where R3 is a linear C10-C18 alkanoyl, or 2,2-dimethyl-propanoyl (a branched C4 alkanoyl).  PRX-P6-006 and PRX-P6-011 encompass two species, the subject matter of Y=(A)n, where (A)n is a peptide of N-(Alanyl-glycyl) or N-(Valyl-valyl), in each case n=2.  Limiting claim 1 to this subject matter would be considered enabled.  This can be compared to the billions of compounds embraced by the claims.
	Given the analysis of the above factors which the Courts have determined are critical in determining whether a claimed invention is enabled, it must be concluded that the skilled artisan would have needed to have practiced undue and excessive experimentation, with little guidance from applicants, in order to practice the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Pubchem (CID 598419; “Fencamfamin propionyl”; create date 2005).
The Pubchem compound CID 598419 has the structure:

    PNG
    media_image22.png
    188
    196
    media_image22.png
    Greyscale
.
This compound has the structure of formula I (claim 1), where Y is -C(O)X and X is unsubstituted C2 alkyl (a choice of R4).  
Regarding claim 16, the compound reads on claim 1; accordingly, the property recited in claim 16 is presumed to be inherent.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald.
Claim(s) 1, 3-6, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Pubchem (CID 91752742; “Fencamfamin N-TFA”; create date 2015-04-28).
The Pubchem compound CID 598419 has the structure:

    PNG
    media_image23.png
    195
    190
    media_image23.png
    Greyscale
.
This compound has the structure of formula I (claim 1), where Y is -C(O)X and X is substituted C1 alkyl (a choice of R4).  
Regarding claim 16, the compound reads on claim 1; accordingly, the property recited in claim 16 is presumed to be inherent.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 11 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 8 of prior U.S. Patent No. 10,662,146. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 6-9, 11, 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8-11 of U.S. Patent No. 10,662,146. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims recite, inter alia, the instant elected compound (claim . 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611